Hardin, J.
(dissenting]:
Bevond all question it is settled that a party who transfers chose in action with a warranty of its validity, when, in fact, it *290invalid, renders liimself liable to the transferee. (Delaware Bank v. Jarvis, 20 N. Y., 226; Littaur v. Goldman, 9 Hun, 232; Bell v. Dagg, 60 N. Y., 528; Whitney v. Nat. Bank of Potsdum, 45 id., 303.)
Equally well is it settled by the authorities that where the transferee brings an action upon the chose in action, and a defense is interposed and notice thereof given to the transferer of such defense, and an opportunity afforded to take control and management of the prosecution, j;ke verdict or decision of the issue is binding and conclusive upon the transferer. (Delaware Bank v. Jarvis, supra; Whitney v. Potsdam Bank, supra.) Therefore the holding in the case in hand, that the verdict was conclusive and the judgment entered thereon binding upon the defendant was correct. And it was properly held by the referee that the defendant was liable to make good the loss sustained by the plaintiff in bearing the costs and expenses of the action brought by the plaintiff upon the indorsements upon the notes which the defendants so transferred to the plaintiff.
Authorities to which we have already referred establish a rule which allows a recovery of the costs and expenses of the action brought by the plaintiff, and by the evidence it is clear that the costs and expenses of that action, incurred in the usual course of conducting such an action, amounted to $298.15, and they were therefore properly allowed in this action as a part of the recovery. The defendant upon the trial of this action did not, nor did he in his formal exceptions, challenge the amount which the plaintiff was entitled to recover. Without such an exception we cannot review the question now made as to the amount which the plaintiff should recover: (Keogh v. Westervelt, 66 N. Y., 636.)
An exception raising the question as to whether plaintiff was entitled to recover any damages, does not bring up the amount which should have been allowed. (Jarvis v. Driggs, 69 N. Y., 147; McMahon v. The N. Y. and E. R. R. Co., 20 id., 470; Code of Civil Procedure, §§ 992, 993, 994; James v. Cowing, 82 N Y., 458.)
The recovery was for the amount of the notes, and the costs and expenses of the action brought upon the indorsements. Under a proper exception, we might have limited the recovery to whatever *291remained unpaid to the plaintiff of the purchase-price which he paid for the notes ; but as the point now urged upon us in that regard was not made at the trial, and as no exception to a refusal to so find as to limit the amount to less than the face of the notes, or to a finding of the amount of the dámages, we do not regard the point as properly before us. We might, from the referee’s opinion, conjecture that had the point been seasonably raised before him he would have cut the recovery down $200.
However that may be, we do not see any exception which calls upon us to examine the question now made for the first time as to the amount for which a recovery should be had.
The judgment should be affirmed.
Judgment reversed, and new trial prdered before another referee, costs to abide event.